Title: To James Madison from Joshua Stow, 20 September 1817
From: Stow, Joshua
To: Madison, James


Sir,Middletown, Connt. Sept. 20th. 1817.
Our semi-anual election for the State Legislature, was held this week on monday; the result of which, is the complete change of Connecticut.

Hierarchy and Aristocracy no longer rule this state.
In the House of Representatives there will be about two republicans to one federalist, and the republican-ticket for the nomination of twenty persons (from whom the twelve who compose the Governors Council, forming the Senate of the State, must be chosen next April) is compleatly carried by a large and decided majority. Of course, next May, all the legislative Powers of the State, will be entirely in the hands of the friends of the General Goverment.
This change will be perminent! Our joy is inexpressible! I am, very respectfully Your Obedient Servant
Joshua Stow
